DECISION
The application of the above-named defendant for a review of the sentence of Five years — last year suspended, imposed on February 15th, 1968, was fully heard and after a careful consideration of the-entire matter it is decided that:
(1) The sentence be and remain as orginally imposed by the-sentencing court.
The reason for the above decision is that defendant was convicted of manslaughter punishable by imprisonment up to 10 years, yet received a sentence of 5 years with the last year suspended to-compensate for 67 days jail time and will be eligible for parole consideration in August, 1969, after being received at the Prison on November 18, 1968. Although defendant is but 18 years old and of' the Indian race, the sentence appears sufficiently lenient under the-circumstances of the case as reported in 25 St. Rep. 648,152 Mont. 34 445 P2 916.
SENTENCE REVIEW DIVISION
Philip C. Duncan, chairman; Paul G. Hatfield, Jack D. Shanstrom-